           CASE 0:20-cv-01929-SRN-HB Doc. 138 Filed 02/26/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF MINNESOTA


Brock Fredin,

      Plaintiff,

      v.                                        Case No. 0:20-cv-01929-SRN-HB

Jamie Kreil,

      Defendant.



                 MOTION REGARDING CONTINUED SEALING
                OF DOCUMENT PURSUANT TO LOCAL RULE 5.6


       Jamie Kreil submits as follows under Local Rule 5.6 relating to the

document temporarily filed under seal in connection with the Kreil’s response to

the Court’s January 8, 2021 Order (Dkt. 110). Kreil requested Brock Fredin’s

position on continued sealing of the document at issue but Fredin did not

respond, despite Kreil’s notice that she would file the instant Motion should he

fail to respond by 3 p.m. today (the deadline for filing).

       The following document was filed under temporary seal:
                         CASE 0:20-cv-01929-SRN-HB Doc. 138 Filed 02/26/21 Page 2 of 3




                                                    Precisely Identify Information:
                                                      That the parties agree should
Sealed Redacted                                        remain sealed;                     Reason Why Document
Docket  Docket         Document Description           The parties agree should be     Should Remain Sealed or Be
Number Number                                          unsealed;                                   Unsealed
                                                      About which the parties
                                                       disagree.
 128     N/A      Ex. A to Declaration of Anne M.   Kreil takes the position that the Kreil states that the document
                  Lockner: Pdf version of website   document should remain sealed. should remain sealed because
                  currently hosted at                                                 Fredin created it in an effort to
                  www.susanrichardson.com”          Fredin did not respond by the     harass and intimidate counsel
                                                    deadline to file this Motion, and and the Court, and in violation
                                                    thus Kreil is unaware of Fredin’s of the Court’s Order on Kreil’s
                                                    position on continued sealing.    Motion for Sanctions. See Order
                                                                                      (Dkt 110); Order (Dkt. 39). The
                                                                                      document is also materially
                                                                                      identical to another document
                                                                                      the Court has previously
                                                                                      ordered sealed. The prejudicial
                                                                                      effect of preserving the
                                                                                      document in the public record
                                                                                      here outweighs the public
                                                                                      interest in accessing it.

                                                                                       Fredin did not provide his
                                                                                       position.




                                                       2
     CASE 0:20-cv-01929-SRN-HB Doc. 138 Filed 02/26/21 Page 3 of 3




Dated: February 26, 2021         ROBINS KAPLAN LLP


                                 By: /s/ Anne M. Lockner
                                 Anne M. Lockner (0295516)
                                 J. Haynes Hansen (Bar No. 0399102)
                                 Ena M. Kovacevic (Bar No. 0400149)
                                 800 LaSalle Avenue, Suite 2800
                                 Minneapolis, Minnesota 55402
                                 Telephone: (612) 349-8500
                                 Fax: (612) 339-4181
                                 alockner@robinskaplan.com
                                 ekovacevic@robinskaplan.com
                                 hhansen@robinskaplan.com

                                 Counsel for Defendant Jamie Kreil




                                   3
